SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

255
KA 13-01868
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LAWRENCE M. BRADFORD, DEFENDANT-APPELLANT.


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.

CINDY F. INTSCHERT, DISTRICT ATTORNEY, WATERTOWN (NICOLE L. KYLE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Jefferson County Court (Kim H.
Martusewicz, J.), rendered September 25, 2013. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the second degree (Penal Law §
120.05 [6]). We note at the outset that, as the People correctly
concede, defendant did not waive his right to appeal.

     Defendant failed to preserve for our review his contention that
County Court erred in sentencing him without the benefit of an
adequate presentence report (see People v Frazier, 91 AD3d 1319, 1319,
lv denied 18 NY3d 994; People v Goodbody, 249 AD2d 977, 977), and we
decline to exercise our power to review that contention as a matter of
discretion in the interest of justice (see CPL 470.15 [3] [c]). We
reject defendant’s further contention that he was denied effective
assistance of counsel. “In the context of a guilty plea, a defendant
has been afforded meaningful representation when he or she receives an
advantageous plea and nothing in the record casts doubt on the
apparent effectiveness of [defense] counsel . . . , and that is the
case here” (People v Bonavito, 121 AD3d 1499, 1500 [internal quotation
marks omitted]). To the extent that defendant contends that defense
counsel was ineffective in failing to investigate or explore potential
defenses, his contention is not properly before us because it involves
matters outside the record on appeal and, thus, it must be raised by
way of a motion pursuant to CPL article 440 (see People v Smith, 122
AD3d 1300, 1301; People v Sylvan, 107 AD3d 1044, 1045-1046, lv denied
22 NY3d 1141). Contrary to defendant’s further contention, we
conclude that the court did not coerce him into pleading guilty by
advising him of the potential terms of incarceration in the event he
                                 -2-                           255
                                                         KA 13-01868

was convicted following a trial (see People v Hamilton, 45 AD3d 1396,
1396, lv denied 10 NY3d 765). Finally, the sentence is not unduly
harsh or severe.




Entered:   March 20, 2015                      Frances E. Cafarell
                                               Clerk of the Court